Determination unanimously confirmed and petition dismissed. Memorandum: The determination of respondent is supported by substantial evidence (see generally, Matter of Perez v Wilmot, 67 NY2d 615; People ex rel. Vega v Smith, 66 NY2d 130, 139). Petitioner’s denial of the charges presented an issue of credibility for the Hearing Officer to resolve. The Hearing Officer was entitled to credit the charging officer’s report and the testimony of another correction officer (see, Matter of Perez v Wilmot, supra). Petitioner further challenges the propriety of the penalty imposed. He failed to raise that issue, however, either on his administrative appeal or in his petition. Petitioner thereby failed to exhaust his administrative remedies and this Court has no discretionary power to reach that issue (see, Matter of Nelson v Coughlin, 188 AD2d 1071, appeal dismissed 81 NY2d 834). (Article 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Pine, J. P., Fallon, Callahan, Davis and Boehm, JJ.